DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/28/22 and 3/29/22 have been considered by the examiner.  It is noted the NPL document listed on the IDS filed 3/29/22 has been lined through since no English explanation of relevance for this document was provided.  Further, on the IDS filed 3/29/22, the U.S. document listed in the Foreign Patent Documents section has been lined through since this document is not listed under the proper heading on the IDS.  This document, however, has been cited on the attached PTO -892.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches the Applicant’s invention of a capsule having nail polish therein wherein the capsule is for use with a nail polish application apparatus having a capsule compartment and a pressure applying element wherein the capsule includes a body portion and an applying element and wherein the applying element includes one or more elastic tubes for applying the nail polish to a finger nail when pressure is applied on the body portion by the pressure applying element.  As noted by the Applicant, regarding the Nakajima et al. reference, it is the brush that applied the nail polish to the finger nails, and not the elastic tube itself (see page 12, lines 5-9 of the arguments filed 6/22/22), which is a claimed feature of the instant invention (see Figure 19E).  Further, the nail polish applying element, i.e., the capsule compartment and the pressure applying element are considered not to be part of the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/4/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754